DETAILED ACTION
Applicant’s amendment filed 6/27/2022 has been fully considered. 
Claims 1-18 and 20-21 are pending and have been examined. Claim 19 has been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Regarding the arguments that par.26 of the specification conveys to one skilled in the art that “digitize” refers to a binary to text encoding to represent binary data in a format displayable on a display (for example, ASCII string format in case of “Base 64 digitization”) by translating binary data into a radix-64 representation, Examiner respectfully points out that if that is the intended meaning of “digitize”, then Applicant should replace “digitize” with a binary to text encoding or conversion if there is explicit support for such recitation. 
Examiner notes that there does not appear to be support for binary-to-text encoding as argued.
Regarding support for “the digitized form of the encrypted stream according to the mode being in a format compatible with the application of the computer to be displayable by the computer”, the cited portions fail to provide support. The cited portions and figures only provide support for displaying something, not for how to get from the “digitized form” to a “format compatible”. All the context provided by the cited paragraphs is missing from the claims and Examiner cannot reasonably read that context into the claims.
Regarding Applicant’s argument that the term “digitizer” is meant to convert an encoding into digits such as Base 64, hexadecimal numbers, or paired hexadecimals numbers, Examiner respectfully points out that the cited portions of the specification do not appear to support such interpretation.
Regarding the argument about the spreadsheet example, the example only supports Excel or a broad spreadsheet application, not a generic application. Furthermore, the use of “compatibly” in the context of the argument, does not clarify what “compatibly” is intended to cover. The mere fact that it is displayed metes “compatibly”. There is no requirement that “compatibly” cover, prevents, or fixes the “changed to difficult status immediately” as argued. There is also no description as to how and if this is accomplished at all.
Regarding the argument that Sinn does not provide a clipboard to transfer from application and encryption box, Examiner respectfully points out that the plain text and the cipher text tabs provide the different clipboards.
Sinn further uses selectable modes of "encryption variables" to create a different ciphertext, meeting the mode of the claims. If mode is intended to be limited to the base64, hexadecimal, then amending the claims to positively recite such feature may help overcoming the rejection. 
Contrary to Applicant’s assertion, Sinn describes the usage of an encryption application to encrypt messages, including making encryption work for usage in an application such as a spreadsheet, text window, email, word processor (col.4, 15-40, col.8,1-30).
Applicant’s argument is not persuasive.
Claim Rejections - 35 USC § 112
Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 20 recite the limitation "the digitized encrypted stream".  There is insufficient antecedent basis for this limitation in the claim. Perhaps “the digitized form of the encrypted stream” was intended.
Claim 1 recites “the digitized form of the encrypted stream according to the mode being in a second format compatibly displayable by the application of the computer to be displayed by the computer“, it is unclear/indefinite what is intended by this limitation “format compatibly displayable by the application of the computer to be displayed by the computer”.
Claims 20-21 are indefinite, it is unclear why the clipboards are being reintroduced creating additional lack of antecedent issues.
This is not intended to be a complete list of such indefiniteness issues.
Claim Rejections - 35 USC § 102
Claims 1-4 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sinn (8345876).
Regarding claims 1 and 12, Sinn teaches An encryption box device comprising: a memory; and a processor coupled to the memory and configured to implement, pluggable into computer (abstract, col.10,55-67, col.11, 1-50),
a first clipboard configured to download a plaintext stream in a first format from an application of a computer (col.11, 50-col.12,30);
an encryption engine configured to receive the plaintext stream and encrypt the plaintext stream to produce an encrypted stream (col.12, 5-40);
a digitizer confiqured to digitize the encrypted stream according to a mode to produce a digitized form of the encrypted stream, 
the digitized form of the encrypted stream according to the mode being in a second format compatibly displayable by the application of the computer to be displayed by the computer; and
a second clipboard configured to upload the digitized encrypted stream in the second format (col.12, 40-67, col.13, 55-67, col.14, 1-15).
Regarding claims 2 and 14, Sinn teaches wherein the mode is a mode selectable from among a group of modes including: Base 64 digitization, hexadecimal numbers without spacing, paired hexadecimal numbers with spacing, and a user-defined mode (col.1, 40-67, 4, 15-55, col.14, 15-55). 
Regarding claims 3 and 15, Sinn teaches wherein the processor is to further implement: a de-digitizer configured to download the digitized form of the encrypted stream from the second clipboard and de-digitize the digitized form of the encrypted stream in the second format to produce the encrypted stream and provide the encrypted stream to the encryption engine; and the encryption engine further configured to decrypt the encrypted stream to produce the plaintext stream in the first format and upload the plaintext stream to the first clipboard (col.13,55-col.14, 15).
Regarding claims 4 and 16, Sinn teaches wherein the de-digitizer de-digitizes the digitized form of the encrypted stream to produce the encrypted stream according to the mode (col.1, 40-67, 4, 15-55, col.14, 15-55). 
Regarding claim 13, Sinn teaches wherein the first format is a format corresponding to an application from among applications including: a spreadsheet, a text window, an email, a word processor, a chat room, and a presentation (col.13,55-col.14, 15).
Claim Rejections - 35 USC § 103
Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sinn, and further in view of Hadad (20110202762).
Regarding claims 5 and 6, Sinn does not expressly disclose, however, Hadad teaches wherein the encryption box device comprises a dongle / a USB device that is pluqqable into the computer, the computer including any one of: a personal computer, a laptop, a smart phone, a tablet, a smart TV, an intelligent network drive, a central storage, and a set-top box (par.10-12, 63-75).
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Sinn to use USB devices/dongles as taught by Hadad.
One of ordinary skill in the art would have been motivated to perform such a modification to further support cryptographic capabilities (Hadad, par.4-8, 25-39).
Regarding claim 7, Sinn does not expressly disclose, however, Hadad teaches wherein the download and upload is by wireless communication including any one of Wi-Fi and Bluetooth (par.14-17, 29-32, 43-47).
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Sinn to use other communication schemes as taught by Hadad.
One of ordinary skill in the art would have been motivated to perform such a modification to further support cryptographic capabilities (Hadad, par.4-8, 25-39).
Regarding claim 8, Sinn does not expressly disclose, however, Hadad teaches a proprietary wireless communication interface and a plurality of wireless adapters pluggable into the computer, the computer including any one of: a personal computer, a laptop, a smart phone, a tablet, a smart TV, an intelligent network drive, a central storage, and a set-top box (par.14-17, 29-32, 43-47).
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Sinn to use other communication schemes as taught by Hadad.
One of ordinary skill in the art would have been motivated to perform such a modification to further support cryptographic capabilities (Hadad, par.4-8, 25-39).
Regarding claim 9, Sinn/Hadad teaches wherein the processor is confiqured to limit use of the encryption box device to a user of one of the wireless adapters (Hadad, par.5-7, 14-16).
Claims 10-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sinn, and further in view of Brandwine (9584325).
Regarding claims 10 and 17, Sinn does not expressly disclose, however, Brandwine teaches wherein the processor is confiqured to simulate use of the encryption box device by a hardware emulator / simulating the encryption box device using a hardware emulator (abstract, col.3, lines 1-67).
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Sinn to use encryption emulators as taught by Brandwine.
One of ordinary skill in the art would have been motivated to perform such a modification to more flexibly provide and support cryptographic capabilities (Brandwine, col.1-4).
Regarding claim 11, Sinn/Brandwine teaches wherein the encryption box device is simulated in a mobile phone, an ISDN phone, a smart TV, an Intelligent Network Drive, central storage, a smart phone, a display screen, a telephone exchange, a tablet, the computer, a radio, a cloud platform, or in a communication platform (Brandwine, col.2, 55-67, col.3).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sinn, and further in view of Yeakley (20070152058).
Regarding claim 18, Sinn teaches saving settings (col.14) but does not expressly disclose, however, Yeakley teaches wherein the mode further includes a save as file mode with an option of a set flag (par.124-125).
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Sinn to provide options for saving the information placed in the clipboard as taught by Yeakley.
One of ordinary skill in the art would have been motivated to perform such a modification to more flexibly provide and support cryptographic/security capabilities associated with content (Yeakley, par.8-20, 137-140).
Allowable Subject Matter
Claims 20-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Garcia Cervetti whose telephone number is (571)272-5861.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/David Garcia Cervetti/Primary Examiner, Art Unit 2419